—In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Adams, J.), dated February 21, 1996, which denied his objections to an order of the same court (Panepinto, H.E.), dated December 14, 1995, denying his petition for a downward modification of an order of support (Panepinto, H.E.), entered October 27, 1995, for failure to prove a change of circumstances.
Ordered that the order is affirmed, without costs or disbursements.
The father’s petition for a downward modification of his child support obligation, dated November 15, 1995, was not a substitute for filing objections to the Hearing Examiner’s order of support entered October 27, 1995 (cf., Matter of Rinaldi v Rinaldi, 239 AD2d 506; Matter of Hafford v Hafford, 162 AD2d 890). Also, his objections filed on December 28, 1995, were not timely objections to the order entered October 27, 1995 (see, Family Ct Act § 439 [e]; Matter of Minka v Minka, 219 AD2d 810; cf., Matter of Scholet v Newell, 229 AD2d 621). Rather, those objections were properly considered to be objections to the Hearing Examiner’s order dated December 14, 1995, which, as correctly determined by the Family Court’s order dated February 21, 1996, properly denied the father’s petition for a downward modification of his child support obligation for failure to prove a change of circumstances. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.